Sullivan, J.
This action .was brought in the district court of Washington county to restrain the defendant Estelle Barothy from encroaching upon one of the public -streets of the village of Arlington. The trial resulted in a finding and judgment in favor of the -defendant. It is now claimed, on behalf of the village, that the conclusion and decree of the trial court are not -sustained by sufficient evidence, and that there was prejudicial error in the exclusion of certain testimony tendered by the plaintiff in support of *657the allegations of its petition. These questions cannot be determined without the .aid of a bill of exceptions, and no such document is to be found in the record before us; neither is there .any allusion to it in the certificate of the clerk. Error does not. affirmatively appear and the judgment is, therefore,
Affirmed.